                                                                                           FILED
                                                                                 2020 Sep-15 PM 05:43
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF           )
AMERICA, and the           )
JEFFERSON COUNTY BOARD     )
OF HEALTH,                 )
                           )
      Plaintiffs,          )
                           )
      and                  )
                           )
GASP                       )
                           )
      Intervenor-Plaintiff )                  Case No. 2:19-cv-00240-AKK
v.                         )                              Opposed
                           )
DRUMMOND COMPANY, INC., )
d/b/a ABC COKE,            )
                           )
      Defendant.           )

      MOTION TO EXTEND DISCOVERY DEADLINE, HEARING DATE,
              AND STAY TO ENTER CONSENT DECREE

      Plaintiff-Intervenor Gasp respectfully asks this Court to grant a short three-

month extension of the Court’s present deadlines on discovery, briefs, and the

hearing on Gasp’s challenge of the Consent Decree. Dkt. 17. This short

continuance is necessary for Gasp to complete tailored written discovery and

obtain expert analysis and testimony on technical issues relating to the operation of

the ABC Coke facility and the sufficiency of the Consent Decree. It is also

necessary to avoid a scheduling conflict with Gasp’s attorneys. The EPA,


                                                                                       1
Jefferson County Board of Health, and Drummond oppose this motion, refusing to

agree to an extension request without knowing in advance what Gasp’s discovery

will be. Since Gasp was granted intervention on August 31, 2020, it has not yet

completed its interrogatories and requests for production; and therefore, cannot

provide the information requested by the other parties. Further, neither the Federal

Rules of Civil Procedure nor any order of this Court require Gasp to provide this

information at this time. The Eleventh Circuit stresses “the broad discretion

district courts have in managing their cases.” Chrysler Int’l Corp. v. Chemaly, 280

F.3d 1358, 1360 (11th Cir. 2002). We request that this Court ensure that all parties

are given an effective opportunity to conduct discovery.

1. This case is complex and important. The Court will determine whether the

   EPA and the Jefferson County Board of Health’s Consent Decree that purports

   to stop years of illegal carcinogenic benzene emissions at Drummond’s ABC

   coke plant is fair and reasonable. The Court will decide whether the Consent

   Decree is in the public interest and will prevent continuing emissions from

   affecting neighboring citizens.

2. To date, there has been no discovery propounded by any party. On August 31,

   the Court granted Gasp’s motion to intervene and instructed that all discovery

   be completed by November 30. Dkt. 17. Gasp has an important responsibility

   to its members, citizens who live near the plant, and the Court, and it plans to


                                                                                      2
   work as diligently as possible to ensure that the Court has all information

   necessary to determine whether the Consent Decree is fair and reasonable

   before the Court approves it.

3. Gasp has been working with the other parties on developing a case management

   plan, and that process has revealed that it will be very difficult if not impossible

   to complete written discovery, expert reports, and expert depositions in two and

   half months, given this complex matter. Gasp has retained an expert who

   requires key documents relating to the coke plant and operations before he can

   provide a complete report regarding the issues which have plagued the plant

   and, accordingly, the efficacy of the Consent Decree. Even if Gasp propounded

   written discovery requests as soon as the case management plan were issued

   (two competing versions are to be submitted for the Court’s consideration on

   September 15), Gasp would not receive responses until mid to late October, at

   the earliest. Allowing a few weeks for the expert to review the documents and

   write his report, which is a very tight schedule, would mean the initial report

   would not be completed until mid- November, at the earliest, which would

   leave insufficient time for rebuttal reports and expert depositions. Specifically,

   the parties offering the Consent Decree had at one point requested 20 days to

   submit rebuttal expert reports after receipt of Gasp’s expert report, which would

   likely place the date for such rebuttal reports beyond the Court’s November 30


                                                                                        3
   discovery deadline.

4. This request is not unreasonable and will not prejudice the parties to the

   Consent Decree. The regulating agencies have known about these benzene

   emissions for almost a decade and only in 2019 did they file a complaint and

   Consent Decree. A three-month extension is not unreasonable and is necessary

   to determine whether the Consent Decree does truly protect the neighboring

   citizens of future benzene emissions. It will not prejudice Drummond as it

   claims that it “has already completed the majority of improvements required by

   the Consent Decree.” Dkt. 10.

5. Finally, the lawyers representing Gasp have a conflict with the brief and hearing

   dates. They also have an evidentiary hearing on an administrative appeal before

   the Alabama Environmental Management Commission scheduled for

   December 7-11, which conflicts directly with this case’s brief deadline of

   December 7.

An extension of the discovery deadline, briefing deadlines, and the hearing date

would give all parties adequate time to conduct needed document discovery, obtain

expert reports and rebuttals, and complete depositions with sufficient time to

receive transcripts and prepare briefs in advance of the hearing. Therefore, Gasp

respectfully requests that the Court grant this motion and enter an Order extending

the discovery deadline to February 28, 2021; the briefing deadline to March 15,


                                                                                      4
2021; and setting the hearing for an available date in April 2021, at which date this

Court’s stay for the Motion to Enter a Consent Order could be lifted. This would

give all parties the opportunity to conduct effective discovery.

      Respectfully submitted this 15th day of September.



s/ Sarah Stokes
Sarah Stokes (ASB-1385-A55S)
Barry Brock (ASB-9137-B61B)
Southern Environmental Law Center
2829 Second Avenue S., Ste. 282
Birmingham, AL 35233
tel: (205) 745-3060
fax: (205) 745-3064
sstokes@selcal.org
bbrock@selcal.org
Attorneys for Intervenor Gasp




                                                                                    5
                           CERTIFICATE OF SERVICE
       I hereby certify that on September 15, 2020, I served the foregoing Motion
to Extend Discovery Deadline, Hearing Date, and Stay with the Clerk of the Court
using the CM/ECF system, which will serve notification of such filing to the
parties below:

Andrew W. Ingersoll                            David S. Maxey
Trial Attorney                                 Wade C. Merritt
Environmental Enforcement Section              SPAIN & GILLON LLC
Environment and Natural Resources              505 20th Street North
Division                                       Suite 1200
U.S. Department of Justice                     Birmingham, AL 35203
P.O. Box 7611                                  dsm@spain-gillon.com
Washington, DC 20044-7611                      wcm@spain-gillon.com
202-514-1999
andrew.ingersoll@usdoj.gov                     Attorneys for Plaintiff Jefferson County
                                               Board of Health
Robert W Caplan
U.S. Environmental Protection Agency,          Richard E. Davis
Region 4                                       STARNES DAVIS FLORIE LLP
61 Forsyth Street                              100 Brookwood Place, 7th Floor
Atlanta, GA 30338                              Birmingham, Alabama 35209
404-562-9520                                   Telephone: (205) 868-6000
caplan.robert@epa.gov                          Facsimile: (205) 868-6099
                                               red@starneslaw.com

Attorneys for Plaintiff United States of       Robert B. McKinstry, Jr.
America                                        Romeade Farm
                                               548 School House Road
                                               Kennett Square, Pennsylvania 19348
                                               Telephone: (484) 467-3207
                                               bobby@robertbmckinstryjr.com

                                               Attorneys for Defendant Drummond
                                               Company Inc., d/b/a ABC Coke


                                           This the 15th day of September, 2020.

                                           s/ Sarah Stokes
                                                                                          6
